Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Comments
	The reference Burnette 8,774,018 dating back to 12/14/2006 meets the priority date of the current claim limitations “each of the determined two or more live TV sources to determine a presence of two or more live TV channels received by the two or more live TV sources.” The instant claim limitation is found starting the continuation 13/969,510 with the date 8/17/2013. As a result, Burnette’s priority date is before the continuation’s date which makes Burnette a qualifying prior art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-11, 14-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 2008/0034397 A1) in view of Oh et al (US 2010/0218230 A1) in view of Burnette et al (US 8,774,018 B1) in view of Silver (US 2014/0195675 A1). Hereinafter referred as Schultz, Oh, Burnette and Silver.
Regarding claims 1, 10 and 14, Schultz teaches a method for managing data associated with an TV (TV) (page 1 paragraph (0006)), the method comprising: receiving, by the TV, an indication to begin a first time experience for a user of the TV (page 2 paragraph (0015)), wherein the first time experience is a first interaction between the user and the TV (page 2 paragraphs (0018)-(0019)). Schultz further teaches in response to the indication, automatically determining the live TV (page 2 paragraph (0015)) sources comprising at least an antenna and a port interface (these inputs may be adapted to receive input from cable, satellite, wireless broadcast, VCR/DVD players or any other input signal or input device (page 2 paragraph (0014) also see inputs 1, 2 and 3 in figure 1). Schultz further teaches automatically scanning, by the TV, in a background of the TV (page 1 paragraph (0005)).
However, Schultz is silent in teaching interaction between the user and the TV before providing content from a live TV source. Oh teaches in (figure 15 and page 8 paragraph (0130)) when the user inputs a request for participation in broadcasting request after checking the display screen, the client transmits a participation request message to the media server. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Schultz’ reference to include the teachings of Oh for an interaction between the user and the TV before providing content from a live television source before the effective filing date of the claimed invention. A useful combination for this if found on Oh (page 1 paragraph (0001)) the present invention relates to a system and method for an interactive IPTV broadcasting service of user participation, and more particularly, to a system and method for an interactive IPTV broadcasting service of user participation. 
However, Schultz and Oh are silent in teaching each of the determined two or more live TV sources to determine a presence of two or more live TV channels received by the two or more live TV sources. Burnette teaches on (column 5 lines 54-67) the multimedia server of the service provider system may receive a plurality of incoming live content media in video, audio, media clip, and text messaging formats. This live content can include live audio broadcasts or video broadcasts in the form of separate radio and television broadcasts. Burnette further teaches determining, by the TV, one or more of the two or more live TV channels are providing content broadcast in real-time (column 6 lines 3-13).

However, Schultz, Oh and Burnette are silent in teaching populating, by the TV, a list with one or more of the two or more live TV channels based on the determination that the one or more of the two or more live TV channels are providing content broadcast in real-time. Silver teaches on (page 27 paragraph (0160)) the user can simultaneously view live television (TV) shows, watch any combination of three live cable shows, two video on demands (VOD) programs (also see figure (13C). Silver further teaches providing, by the TV, the list in a menu-based system (page 20 paragraph (0119)), wherein the menu-based system displays scheduling information for current and upcoming broadcast programming (page 22 paragraph (0131)).
Therefore, it would be reasonable to one of ordinary skill in the art to combine Schultz’, Oh’s and Burnette’s references to include the teachings of Silver for 

Regarding claim 2, Schultz, Oh, Burnette and Silver teach the method as defined in claim 1. Schultz teaches the scan is completed without input from the user of the TV (page 1 paragraph (0005)).
Regarding claim 3, Schultz, Oh, Burnette and Silver teach the method as defined in claim 2. Schultz teaches the first time experience begins when the user first uses the TV (page 2 paragraphs (0018)-(0019)). 
Regarding claim 4, Schultz, Oh, Burnette and Silver teach the method as defined in claim 1. Schultz teaches the user provides other selections during the first time experience (page 2 paragraphs (0018)-(0019)). 
(page 2 paragraph (0022) also see page 1 paragraph (0005)).
Regarding claim 6, Schultz, Oh, Burnette and Silver teach the method as defined in claim 1. Schultz teaches automatic scanning occurs while the user views live television content on a previously scanned channel (an automatic channel search is performed when the television is in the off mode or is run in the background so that the user is unaware of the automatic channel search during viewing mode (page 1 paragraph (0005))). 
Regarding claim 11, Schultz, Oh, Burnette and Silver teach an intelligent television system of claim 10. Oh teaches the first time experience begins when the user first uses the TV system (page 6 paragraph (0092)). 
Regarding claim 15, Schultz, Oh, Burnette and Silver teach the computer readable medium as defined in claim 14. Oh teaches the first time experience begins when the user first uses the TV (page 2 paragraph (0022)). 
Regarding claim 16, Schultz, Oh, Burnette and Silver teach the computer readable medium as defined in claim 14. Schultz teaches the user provides other selections during the first time experience (page 2 paragraphs (0018)-(0019)). Schultz teaches the other selections are made during the automatic scan (page 1 paragraph 5 and page 2 paragraph (0015)).
(page 2 paragraph (0028)). 
Regarding claim 19, Schultz, Oh, Burnette and Silver teach the computer readable medium of claim 14. Schultz teaches the automatic scan (page 1 paragraph (0002). Burnette teaches providing of two or more live television source (figure 5).
Regarding claim 20, Schultz, Oh, Burnette and Silver teach the computer readable medium of claim 14. Schultz teaches the automatic scan is completed without input from the user of the intelligent television (page 1 paragraph (0005)).
Regarding claim 21, Schultz, Oh, Burnette and Silver teach the computer readable medium of claim 14. Schultz teaches the automatic scanning occurs while the user views live television content on a previously scanned channel (page 1 paragraph (0013)). 


Claims 7, 9, 12-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 2008/0034397 A1) in view of Oh et al (2010/0218230 A1) in view of Burnette et al (US 8,774,018 B1) in view of Silver (US 2014/0195675 A1) in view of Kim (US 2003/0179320 A1). Hereinafter referred as Schultz, Oh, Burnette, Silver and Kim.
However, Schultz, Oh, Burnette and Silver are silent in teaching automatic scanning is of one or more of analog or digital television sources on the antenna and the port interface. Kim teaches on (page 1 paragraph (0009)) an auto channel searching apparatus for a TV according to the present invention which includes a tuner unit for selecting an analog, digital or cable broadcast signal, a signal processing unit for performing a switching operation of an audio and video signal among the broadcast signals selected by the tuner unit. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Schultz’, Oh’s, Burnette’s and Silver’s references to include the teachings of Kim for automatic scan is of one or more of analog or digital television sources on one or more of the antennae and port interface before the effective filing date of the claimed invention. A useful combination for this if found on Kim (page 1 paragraph (0002)) the present invention relates to a video display apparatus, and in particular to an apparatus and method for an auto channel searching for a video display apparatus.

Regarding claim 9, Schultz, Oh, Burnette, Silver and Kim teach the method as defined in claim 1. Oh teaches the list is populated in a channel change user interface (page 2 paragraph (0028)). 
(page 1 paragraph (0009)).
Regarding claim 13, Schultz, Oh, Burnette, Silver and Kim teach the TV system as defined in claim 12. Oh teaches the list is populated in a channel change user interface (page 2 paragraph (0028)). Schultz teaches a scan is completed without input from the user of the TV system (page 1 paragraph (0005) and page 2 paragraph (0015)).
Regarding claim 17, Schultz, Oh, Burnette, Silver and Kim teach the computer readable storage medium as defined in claim 14. Kim teaches the automatic scan is of analog or digital television sources (page 1 paragraph (0009)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424